UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2612



ANTHONY J. RANKINE,

                                              Plaintiff - Appellant,

          versus


JOHN RANKINE; CEANET      INCORPORATED; CEANET
PARTY LIMITED; COLIN       V. RUSSELL; STOREY
BLACKWOOD ACCOUNTANTS;      JOHN DEAKER; JOHN
CAMPBELL; DAVID HEWITT;   GERALD TEO; J. HAYES,
Mrs.; M. GARNETT, Mrs.;   D. BARTON; J. HILL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CA-96-61-5-V)


Submitted:   April 20, 2000                   Decided:   May 1, 2000


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony J. Rankine, Appellant Pro Se. Michael Cornelius Landreth,
Hugh Davis North, III, HARRISON, NORTH, COOKE & LANDRETH, Greens-
boro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony J. Rankine appeals the district court’s order dismiss-

ing, following remand, his civil action on forum non conveniens

grounds.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm sub-

stantially on the reasoning of the district court.   See Rankine v.

Rankine, No. CA-96-61-5-V (W.D.N.C. Nov. 22, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.     Appellant’s petition for

sanctions is denied.




                                                          AFFIRMED




                                2